Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

                                                                   DETAILED ACTION

1.This action is response to the amendment filed on 07/14/2022. Claims 1-20 are pending.
2. The arguments regarding the previous double patenting rejection are persuasive, therefore the double patenting rejection is withdrawn.

                                   Reasons for allowance

 	3. With respect to claims 1, 11, and 16, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
	4. For claim 1, U.S. 20070265857 to Shivaji Rao et al. (hereinafter " Shivaji’5857") teaches a method of providing feeds to connected devices includes sorting multiple feeds, receiving device information from a connected device, suggesting a feed from the sorted feeds in response to the device information, and delivering the suggested feed to the connected device (Shivaji abstract). Shivaji also teaches the feeds associated with the different bitrate content may be sorted according to desired bandwidth (Shivaji [0027]). But Shivaji does not teach receiving, by a computing device, for a first portion of a content item: a base feed at a first base bitrate; and a differential feed, configured to enhance quality of the base feed, at a differential bitrate; determining a second base bitrate for a second portion of the content item based on a comparison of: a proportion of the differential bitrate and the first base bitrate; and a proportion of an allocated time to receive the first portion of the content item and a time to receive the base feed; and receiving at least a portion of the second portion of the content item at the second base bitrate as claimed. Accordingly, claims 1-10 are allowed.
5. For claim 11, U.S. 20070265857 to Shivaji Rao et al. (hereinafter " Shivaji’5857") teaches a method of providing feeds to connected devices includes sorting multiple feeds, receiving device information from a connected device, suggesting a feed from the sorted feeds in response to the device information, and delivering the suggested feed to the connected device (Shivaji abstract). Shivaji also teaches the feeds associated with the different bitrate content may be sorted according to desired bandwidth (Shivaji [0027]). But Shivaji does not teach receiving, by a computing device, a base feed, at a base bitrate, of a portion of a content item; after determining that reception of the base feed completed before an anticipated point in time: determining a time for completing the reception of the base feed; and determining a differential bitrate for a differential feed for the portion of the content item, the differential feed being configured to enhance a quality of the base feed; and receiving the differential feed at the differential bitrate as claimed. Accordingly, claims 11-15 are allowed.
6. For claim 16, U.S. 20070265857 to Shivaji Rao et al. (hereinafter " Shivaji’5857") teaches a method of providing feeds to connected devices includes sorting multiple feeds, receiving device information from a connected device, suggesting a feed from the sorted feeds in response to the device information, and delivering the suggested feed to the connected device (Shivaji abstract). Shivaji also teaches the feeds associated with the different bitrate content may be sorted according to desired bandwidth (Shivaji [0027]). But Shivaji not teach receiving, by a computing device and for a first portion of a content item, a base feed at a first base bitrate and a differential feed, configured to enhance quality of the base feed, at a differential bitrate; determining a second base bitrate, for a second base feed for a second portion of the content item, based on the differential bitrate, the first base bitrate, an allocated time to receive the first portion of the content item, and a time to receive the base feed; and receiving the second base feed at the second base bitrate as claimed. Accordingly, claims 16-20 are allowed.

7. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                               Conclusions

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/Primary Examiner, Art Unit 2452